Name: Commission Regulation (EEC) No 434/92 of 24 February 1992 amending Regulation (EEC) No 372/92 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 2. 92No L 50/14 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 434/92 of 24 February 1992 amending Regulation (EEC) No 372/92 on the supply of various consignments of cereals as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 372/92 is hereby amended as follows : Point 10 of the Annex is replaced by the following : ' 10 . Packaging and marking : in bulk plus 180 000 sacks  Sacks : OJ No C 114, 29 . 4. 1991 , p. 1 (under II.B.2.(d)) Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Commission Regulation (EEC) No 372/92 (3) issued an invitation to tender for the supply, as food aid, of 12 000 tonnes of cereals ; whereas some of the condi ­ tions specified in the Annex to the Regulation should be altered,  Markings in French : (under II.B.3 (a), (c) and g)). Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 February 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30 . 12. 1986, p. 1 0 OJ No L 174, 7. 7. 1990, p. 6. 0 OJ No L 41 , 18 . 2. 1992, p. 5.